Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Pereira on February 9, 2022.  
The application has been amended as follows:
Claim 20 is amended as follows:
20.	(Currently Amended) The method for producing a thermoset resin according to claim 8, wherein the thermosetting composition consists of:
	(A) [[a]] the meth(acrylate) compound having a viscosity at 25°C of 1 to 300 mPa·s with which a substituted or unsubstituted alicyclic hydrocarbon group including 6 or more carbon atoms is ester-bonded; 	
	(B) spherical silica;
	(C) [[a]] the white pigment, wherein the white pigment is selected from the group consisting of titanium dioxide and barium sulfate;
	(D) a (meth)acrylic acid or a monofunctional (meth)acrylate compound having a polar group; 

	at least one selected from the group consisting of kaolin, sericite, glass flakes, synthetic hydrotalcite, [[various]] metal foils, graphite, molybdenum disulfide, tungsten disulfide, and boron nitride; and 
(H) nano particles,
wherein the thermosetting composition has a shear viscosity at 25ºC and 10s-1 of 1 Pa·s or more and 500 Pa·s or less and a shear viscosity at 25ºC and 100s-1 of 0.3 Pa·s or more and 100 Pa·s or less. 

3.	These claims are renumbered as follows:
Claim 8 becomes Claim 1.
Claim 9 becomes Claim 2, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 10 becomes Claim 3, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 11 becomes Claim 4, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 12 becomes Claim 5, which depends on claim 4; reads as “The method for producing a thermoset resin according to claim 4”.
Claim 13 becomes Claim 6, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 14 becomes Claim 7, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.

Claim 16 becomes Claim 9, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 17 becomes Claim 10, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 18 becomes Claim 11, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 19 becomes Claim 12, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 20 becomes Claim 13, which depends on claim 1; reads as “The method for producing a thermoset resin according to claim 1”.
Claim 21 becomes Claim 14, which depends on claim 13; reads as “The method for producing a thermoset resin according to claim 13”.
Claim 22 becomes Claim 15, which depends on claim 13; reads as “The method for producing a thermoset resin according to claim 13”.
Claim 23 becomes Claim 16, which depends on claim 13; reads as “The method for producing a thermoset resin according to claim 13”.
Claim 24 becomes Claim 17, which depends on claim 13; reads as “The method for producing a thermoset resin according to claim 13”.
Claim 25 becomes Claim 18, which depends on claim 13; reads as “The method for producing a thermoset resin according to claim 13”.

Claim 28 becomes Claim 21, which depends on claim 12; reads as “The method for producing a thermoset resin according to claim 12”.

Reasons for Allowance
4.	New Claim 28 was added which is supported at page 19, paragraph [0046] of the specification as originally filed.  
Thus, no new matter is present at this time.
	See Claim Amendment filed 01/28/2022. 
5.	The claim objection set forth in paragraph 3 of the previous Office action mailed 10/18/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 20 and 26-27 to correct their informalities.
	See Claim Amendment filed 01/28/2022.
6.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 10/18/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 19 to provide the same with clarity, and is supported at page 19, paragraph [0046] of the specification as originally filed.
	See Claim Amendment filed 01/28/2022. 
7.	The present claims are allowable over the prior art references of record, namely Iwasaki et al. (US 2013/02376601) and Matsumoto et al. (US 2012/01230542).

	Specifically, Iwasaki et al. disclose a method for producing a curable methacrylate composition for cured products (corresponding to the claimed thermoset resin), involving the step of mixing a (meth)acrylate compound to which an alicyclic hydrocarbon group having 6 or more carbon atoms is ester-linked and a white pigment, followed by transfer molding or press molding the mixed composition (Paragraphs [0026]-[0030] and [0093]-[0094]).  However, Iwasaki et al. do not mention the steps of supplying to a plunger a thermosetting composition comprising a methacrylate compound having a particular viscosity with which a substituted or unsubstituted alicyclic hydrocarbon group including 6 or more carbon atoms is ester-bonded and a spherical silica, followed by filling with the plunger with the plunger the thermosetting composition into a mold cavity, heat curing the thermosetting composition in the cavity, and removing cured thermoset resin from the mold.  Iwasaki et al. also do not specifically mention that their thermosetting composition used in the particular method having a particular viscosity property as required by the claims.  
	Matsumoto et al. do not remedy the deficiencies of Iwasaki et al.  While Matsumoto et al. do disclose the addition of spherical silica in a thermosetting composition (Paragraphs [0085], 
	Moreover, upon search, related US Patent 10,526,433 was uncovered.  However, the claims of this particular patent do not recite or would have suggested the presently claimed specific method for producing a thermoset resin.  Thus, no rejections based on this patent were made on the record. 
Accordingly, claims 8-28 are deemed allowable over the prior art references of record.	

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/24/2020.
        2 Cited in the IDS submitted by applicants on 04/24/2020.